Continuing Abatement Order filed March 8, 2022




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00750-CV
                                   ____________

  NATIONSTAR MORTGAGE LLC; HSBC BANK USA, N.A; BANK OF
     AMERICA, N.A; AND FIDELITY NATIONAL TITLE INSURANCE
                      COMPANY, Appellants

                                         V.

                     JOAN MAURI BAREFOOT, Appellee


                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-39628

                    CONTINUING ABATEMENT ORDER

      On December 21, 2021 we abated this appeal upon motion of the parties to
allow for settlement negotiations. On February 17, 2022 the parties, with the
exception of Bank of America, N.A., filed a motion with this court stating that the
parties were still negotiating settlement and requested that we continue the
abatement of this appeal. That motion is granted.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until May 4, 2022. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by any party, or the court may reinstate the appeal on its
own motion.



                                  PER CURIAM



Panel Consists of Justices Spain, Hassan, and Poissant.